Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a method and claims 15-20 are drawn to an apparatus, each of which is within the four statutory categories (i.e. a process and a system). Claims 8-14 are drawn to a computer-readable storage medium where the broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. Furthermore, the disclosure does not expressly define the computer readable storage medium as excluding transitory signals per se. As such, claims 8-14 are rejected as directed toward non-statutory subject matter, i.e. a signal per se. While claims 8-14 stand rejected in light of Step 1 of the Alice/Mayo framework, for purposes of the present examination, claim 8-14 have also been addressed under Step 2A and Step 2B below.

Step 2A(1)
Claim 1 recites, in part, performing the steps of generating a set of one or more medical billing codes for at least one clinical patient encounter from a free-form text documenting the at least one clinical patient encounter; allowing one or more human users to review and correct the generated set of medical billing codes; in response to user selection of a first medical billing code of the generated set of medical billing codes, displaying at least a portion of a government-authorized codebook for the first medical billing code and indicating a position of the first medical billing code in the displayed at least a portion of the codebook. 
The above steps fall within the scope of a method of organizing human activity because they amount to managing personal behavior, and therefore recite an abstract idea. Fundamentally, the process amounts to allowing a user to review a set of billing codes generated based on patient encounter data and providing the user with additional information about a selected billing code in the form of a codebook. 

Independent claims 8 and 15 recite similar limitations recite an abstract idea on the same grounds set out above with respect to claim 1.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1, 8 and 15 recite a natural language understanding engine as performing the function of generating the one or more medical billing codes from the free-form text as well as a 
Claim 8 recites a computer readable storage medium as performing the function of storing computer-executable instructions. 
Claim 15 recites a storage medium performing the function of storing instructions and a processor that executes stored instructions. 

Page 5 lines 17-21, page 10 line 24 – page 11 line 10, and page 42 lines 21-29 describe a natural language understanding engine as implemented in a clinical language understanding system, which is described as implemented using a computer and stored executable instructions executed by a processor. The natural language understanding engine is therefore given its broadest reasonable interpretation as software.
Page 33 lines 6-9 and 14-19, and page 44 lines 7-17 describe the user interface as including any form of user interface, such as a graphical user interface. The user interface is given its broadest reasonable interpretation as a generic computer interface.
Page 42 lines 26-29, and page 53 lines 1-13 and 25-31 describe a computer readable medium as encompassing any of a number of different forms of computer storage such as floppy disk, compact disk, and magnetic tape, and describe the processor only in generic terms as a computer processor executing instructions.
Each of the above elements only amounts to mere instructions to implement the abstract idea using computing elements as tools, and therefore are not sufficient to integrate the abstract idea into a practical application. For example, the recited user interface is merely recited as a generic tool to present information to a user and receive input from the user.



Step 2B
The present claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, ad 15 only recite the natural language understanding engine, user interface, computer readable storage medium, and processor as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2, 9, and 16 recite wherein the government-authorized codebook is an official ICD or HCPCS codebook. These limitations fall within the scope of the abstract idea as set out above. 

Claims 3, 10, and 17 recite wherein the codebook comprises a data structure representing a tree of medical billing codes, wherein the position of the first medical billing code is a node in the tree. These limitations fall within the scope of the abstract idea as set out above. 

Claims 4, 11, and 18 recite wherein displaying the at least a portion of the codebook comprises displaying the node corresponding to the first medical billing code in context of adjacent nodes in the tree. These limitations fall within the scope of the abstract idea as set out above. 

Claims 5, 12, and 19 recite displaying one or more coding rules for the first medical billing code. These limitations fall within the scope of the abstract idea as set out above. 
Claims 5, 12, and 19 additionally recite a user interface as performing the function of displaying the one or more coding rules. Page 33 lines 6-9 and 14-19, and page 44 lines 7-17 describe the user interface as including any form of user interface, such as a graphical user interface. The user interface is given its broadest reasonable interpretation as a generic computer interface. The recitation of a user interface to display information to a user only amounts to mere instructions to implement the abstract idea using computing elements as tools, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. 

Claims 6, 13, and 20 recite allowing a user to navigate the displayed codebook to select a replacement medical billing code for the first medical billing code. These limitations fall within the scope of the abstract idea as set out above. 

Claims 7 and 14 recite re-training the generation of the one or more billing codes based at least in part on the user's selection of the replacement medical billing code for the first medical billing code. These limitations fall within the scope of the abstract idea as set out above. For example, changing the rules used generate the billing codes or teaching an individual to select 
Claims 7 and 14 further recite the natural language understanding engine as being retrained. Page 5 lines 17-21, page 10 line 24 – page 11 line 10, and page 42 lines 21-29 describe a natural language understanding engine as implemented in a clinical language understanding system, which is described as implemented using a computer and stored executable instructions executed by a processor. The natural language understanding engine is therefore given its broadest reasonable interpretation as software. As addressed above with respect to claims 1 and 8, the natural language understanding engine is recited as performing the function of generating the one or more billing codes. Using software to perform a data analysis function and training the software to perform that function, such as retraining the natural language understanding engine, amounts to mere instructions to implement functions within the abstract idea using computing elements as tools. The recitation of the natural language understanding engine therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al (US Patent Application Publication 2012/0078763) in view of Jagannathan et al (US Patent Application Publication 2010/0250236) and Fabricant (US Patent Application Publication 2004/0220831).

With respect to claim 1, Koll discloses the claimed method comprising:
applying a natural language understanding engine to a free-form text documenting at least one clinical patient encounter to generate a set of one or more medical billing codes for the at least one clinical patient encounter ([35]-[37] describe a reasoning module processing a transcript and generating billing codes therefrom, where [38] and [39] describe the reasoning module as receiving a text document or database text entry for a patient and encoding the text document using concept extraction components in the same manner as components 120a-c, described in [24] as using natural language processing techniques);

providing a user interface configured to allow one or more human users to review and correct the generated set of medical billing codes ([69]-[72] describe displaying the generated set of billing codes for review and evaluation by a human reviewer); and

within the user interface, receiving a user selection of a first medical billing code of the generated set of medical billing codes ([69], [73], and [118] describe the human reviewer indicating whether a particular billing code is accurate, and selecting a revision to the reviewed billing code), and displaying at least a portion of a government-authorized codebook for the first medical billing code ([118] and [119] describe displaying a list of replacement billing codes for selection by the human reviewer, while [20] and [34] describe codes as including CPT, ICD-9, or ICD-10 codes, which are construed as being part of a government-authorized codebook. Examiner notes that the broadest reasonable interpretation of a portion of a government-authorized codebook encompasses a list of government-authorized codes such as CPT, ICD-9, or ICD-10 codes);
 
but does not expressly disclose:
displaying the portion of the government-authorized codebook in response to the selection of the first medical billing code;
indicating a position of the first medical billing code in the displayed at least a portion of the codebook.

However, Jagannathan teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to display a portion of a government-authorized codebook in response to the selection of a first code ([43] and [44] describe displaying a user interface as shown in Figure 4A, which shows a portion of a codebook, in response to a user’s selection of a first code from a screen as shown in Figure 3A; [31] states that the codes may be correspond to the ICD-9 coding system).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to display the portion of the government-authorized codebook in response to the selection of the first billing code and to indicate a position of the code in the displayed portion of the codebook as taught by Jagannathan to provide other codes associated with the selected code for potential selection by the user (Jagannathan [44] describes the user evaluating the selected code and selecting a replacement code from the list if the code is incorrect).

Fabricant further teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to indicate a position of a medical (Figure 2 and [151] describe highlighting the position within a codebook of a code requested by the user).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to indicate a position of the medical billing code in the displayed at least a portion of the government-authorized codebook as taught by Fabricant to mark the position of the code in the codebook (Fabricant [151]).
It would have further been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to include indicating a position of the medical billing code in the displayed at least a portion of the government-authorized codebook as taught by Fabricant in the system of Koll since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, Koll already discloses displaying the portion of the government-authorized codebook, and indicating the position of the code in the codebook as taught by Fabricant would perform that same function in Koll, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll further discloses:
wherein the government-authorized codebook is an official ICD or HCPCS codebook ([20] and [34] describe the codes as including ICD-9 or ICD-10 codes, which are construed as being part of a government-authorized codebook. As set out above, Examiner notes that the broadest reasonable interpretation of a portion of a government-authorized codebook encompasses a list of government-authorized codes such as ICD-9 or ICD-10 codes. Given that ICD codes are officially recognized, the codebook of which a list of ICD codes is a portion of would be an "official” ICD codebook).

While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that describing the ICD or HCPCS codebook as “official” only constitutes non-functional descriptive material. Whether the codebook is “official” does not have a functional relationship with the claimed method, storage medium, or apparatus because it does not affect or change any subsequent function performed. Therefore, because the description of the codebook as “official” does not functionally affect the recited steps it does not serve to further limit the claimed method in view of the prior art.

With respect to claim 3, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll does not expressly disclose wherein the codebook comprises a data structure representing a tree of medical billing codes, wherein the position of the first medical billing code is a node in the tree.
However, Fabricant teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention for a codebook to comprise a data structure representing a tree of medical billing codes, wherein the position of the first medical billing code is a node in the tree ([43] describes the displayed diagnosis codes as presented in an organizational tree, and Figure 2 shows each code displayed as a node in the tree).
(Fabricant [43]).
It would have further been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the combination of Koll, Jagannathan, and Fabricant to have the codebook comprise a data structure representing a tree of medical billing codes, wherein the position of the first medical billing code is a node in the tree as taught by Fabricant since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Koll, Jagannathan, and Fabricant already teaches the government-authorized codebook of medical billing codes, and having the codebook comprise a data structure representing a tree of medical billing codes with the position of the first medical billing code being a node in the tree as taught by Fabricant would perform that same function in the combination of Koll, Jagannathan, and Fabricant, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claims 4, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll does not expressly disclose wherein displaying the at least a portion of the codebook comprises displaying the node corresponding to the first medical billing code in context of adjacent nodes in the tree.
([43] describes the organizational tree as displaying each row within the hierarchy within the context of other branches; Figure 2 shows each node displayed in relation to adjacent nodes within the hierarchical structure).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the combination of Koll, Jagannathan, and Fabricant to display the at least a portion of the codebook by displaying a node corresponding to the first medical billing code in context of adjacent nodes in a tree as taught by Fabricant to allow users to view and navigate the codebook without losing context of the provided information (Fabricant [43]).
It would have further been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the combination of Koll, Jagannathan, and Fabricant to display the at least a portion of the codebook by displaying a node corresponding to the first medical billing code in context of adjacent nodes in a tree as taught by Fabricant since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Koll, Jagannathan, and Fabricant already teaches displaying the government-authorized codebook of medical billing codes, and displaying the codebook by displaying a node corresponding to the first medical billing code in context of adjacent nodes in a tree as taught by Fabricant would perform that same function in the 

With respect to claims 5, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll does not expressly disclose displaying, within the user interface, one or more coding rules for the first medical billing code.
However, Fabricant teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to display, within a user interface, one or more coding rules for a first medical billing code (Figures 2, 7, and 14 show descriptions and instructions for assigning particular codes, i.e. coding rules; [5], [46], and [50] also describe the displayed secondary information as including rules and instructions for particular billing codes).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the combination of Koll, Jagannathan, and Fabricant to display, within the user interface, one or more coding rules for the first medical billing code as taught by Fabricant to provide instructions for matching codes to particular clinical circumstances (Fabricant [5], [46], and [50]).
It would have further been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the combination of Koll, Jagannathan, and Fabricant to display, within the user interface, one or more coding rules for the first medical billing code as taught by Fabricant since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Koll, 

With respect to claim 6, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll further discloses: 
allowing a user to navigate the displayed codebook to select a replacement medical billing code for the first medical billing code ([118] and [119]).

With respect to claim 7, Koll/Jagannathan/Fabricant teach the method of claim 1. Koll further discloses:
re-training the natural language understanding engine based at least in part on the user's selection of the replacement medical billing code for the first medical billing code ([69]-[74] describe receiving feedback from the user on the generated billing codes and using that feedback improve the performance of the system, and [118] and [119] describe the user providing that feedback by selecting a replacement code and improving the system based on the selection of the replacement code by the user).

With respect to claim 8, Koll discloses the claimed at least one computer-readable storage medium storing computer-executable instructions ([139] and [141])
applying a natural language understanding engine to a free-form text documenting at least one clinical patient encounter to generate a set of one or more medical billing codes for the at least one clinical patient encounter (Abstract and [8]; [35]-[37] describe a reasoning module processing a transcript and generating billing codes therefrom, where [38] and [39] describe the reasoning module as receiving a text document or database text entry for a patient and encoding the text document using concept extraction components in the same manner as components 120a-c, described in [24] as using natural language processing techniques);

providing a user interface configured to allow one or more human users to review and correct the generated set of medical billing codes ([69]-[72] describe displaying the generated set of billing codes for review and evaluation by a human reviewer); and

within the user interface, receiving a user selection of a first medical billing code of the generated set of medical billing codes ([69], [73], and [118] describe the human reviewer indicating whether a particular billing code is accurate, and selecting a revision to the reviewed billing code), and displaying at least a portion of a government-authorized codebook for the first medical billing code ([118] and [119] describe displaying a list of replacement billing codes for selection by the human reviewer, while [20] and [34] describe codes as including CPT, ICD-9, or ICD-10 codes, which are construed as being part of a government-authorized codebook. Examiner notes that the broadest reasonable interpretation of a portion of a government-authorized codebook encompasses a list of government-authorized codes such as CPT, ICD-9, or ICD-10 codes);

but does not expressly disclose:
displaying the portion of the government-authorized codebook in response to the selection of the first medical billing code;
indicating a position of the first medical billing code in the displayed at least a portion of the codebook.

However, Jagannathan teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to display a portion of a government-authorized codebook in response to the selection of a first code ([43] and [44] describe displaying a user interface as shown in Figure 4A, which shows a portion of a codebook, in response to a user’s selection of a first code from a screen as shown in Figure 3A; [31] states that the codes may be correspond to the ICD-9 coding system).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to display the portion of the government-authorized codebook in response to the selection of the first billing code and to indicate a position of the code in the displayed portion of the codebook as taught by Jagannathan to provide other codes associated with the selected code for potential selection by the user (Jagannathan [44] describes the user evaluating the selected code and selecting a replacement code from the list if the code is incorrect).

Fabricant further teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to indicate a position of a medical billing code in a displayed at least a portion of a government-authorized codebook (Figure 2 and [151] describe highlighting the position within a codebook of a code requested by the user).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to indicate a position of the medical billing code in the displayed at least a portion of the government-authorized codebook as taught by Fabricant to mark the position of the code in the codebook (Fabricant [151]).
It would have further been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to include indicating a position of the medical billing code in the displayed at least a portion of the government-authorized codebook as taught by Fabricant in the system of Koll since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, indicating the position of the code as taught by Fabricant would perform that same function in Koll, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 9 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 10 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 11 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 12 recites limitations similar to those in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claim 13 recites limitations similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 14 recites limitations similar to those in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

With respect to claim 15, Koll discloses the claimed apparatus comprising:
at least one processor ([139] and [141]); and
at least one storage medium storing processor-executable instructions that, when executed by the at least one processor ([139] and [141]), perform a method comprising:
applying a natural language understanding engine to a free-form text documenting at least one clinical patient encounter to generate a set of one or more medical billing codes for the at least one clinical patient encounter (Abstract and [8]; [35]-[37] describe a reasoning module processing a transcript and generating billing codes therefrom, where [38] and [39] describe the reasoning module as receiving a text document or database text entry for a patient and encoding the text document using concept extraction components in the same manner as components 120a-c, described in [24] as using natural language processing techniques);

providing a user interface configured to allow one or more human users to review and correct the generated set of medical billing codes ([69]-[72] describe displaying the generated set of billing codes for review and evaluation by a human reviewer); and 

within the user interface, receiving a user selection of a first medical billing code of the generated set of medical billing codes ([69], [73], and [118] describe the human reviewer indicating whether a particular billing code is accurate, and selecting a revision to the reviewed billing code), and displaying at least a portion of a government-authorized codebook for the first medical billing code ([118] and [119] describe displaying a list of replacement billing codes for selection by the human reviewer, while [20] and [34] describe codes as including CPT, ICD-9, or ICD-10 codes, which are construed as being part of a government-authorized codebook. Examiner notes that the broadest reasonable interpretation of a portion of a government-authorized codebook encompasses a list of government-authorized codes such as CPT, ICD-9, or ICD-10 codes);
 
but does not expressly disclose:
displaying the portion of the government-authorized codebook in response to the selection of the first medical billing code;
indicating a position of the first medical billing code in the displayed at least a portion of the codebook.

([43] and [44] describe displaying a user interface as shown in Figure 4A, which shows a portion of a codebook, in response to a user’s selection of a first code from a screen as shown in Figure 3A; [31] states that the codes may be correspond to the ICD-9 coding system).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to display the portion of the government-authorized codebook in response to the selection of the first billing code and to indicate a position of the code in the displayed portion of the codebook as taught by Jagannathan to provide other codes associated with the selected code for potential selection by the user (Jagannathan [44] describes the user evaluating the selected code and selecting a replacement code from the list if the code is incorrect).

Fabricant further teaches that it was old and well known in the art of medical coding before the effective filing date of the claimed invention to indicate a position of a medical billing code in a displayed at least a portion of a government-authorized codebook (Figure 2 and [151] describe highlighting the position within a codebook of a code requested by the user).
Therefore it would have been obvious to one of ordinary skill in the art of medical coding before the effective filing date of the claimed invention to modify the system of Koll to indicate a position of the medical billing code in the displayed at least a portion of the government-authorized codebook as taught by Fabricant to mark the position of the code in the codebook (Fabricant [151]).


Claim 16 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 17 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 18 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 19 recites limitations similar to those in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

Claim 20 recites limitations similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10366424. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-20 of U.S. 10,366,424 recite or encompass all of the subject matter recited in respective claims 1-20 of the present application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carus (US Patent Application Publication 2004/0220895); 
Jain (US Patent Application Publication 2009/0109239).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626